COURT OF APPEALS FOR THE
FIRST DISTRICT OF TEXAS AT HOUSTON

 

ORDER
Appellate case name: The Methodist Hospital v. John German
Appellate case number: 01-09-00925-CV

Trial court case number: 2003-30417
Trial court: 125th District Court of Harris County, Texas

On February 13, 2012, appellee John German ﬁled a motion for rehearing in this
case. The court requests a response. The response of appellant, The Methodist Hospital,
is due on March 9, 2012.

It is so ORDERED.

Judge’s signature: /s/ Michael Massen gale
Acting individually

Date: February 17, 2012

COURT or APPEALS FOR THE
FIRST DISTRICT OF TEXAS AT HOUSTON

 

ORDER
Appellate case name: The Methodist Hospital v. John German
Appellate case number: 01 —09~00925-CV

Trial court case number: 2003-30417

Trial court: 125th District Court of Harris County, Texas

On February 13, 2012, appellee John German ﬁled a motion for rehearing in this
case. The court requests a response. The response of appellant, The Methodist Hospital,

is due on March 9, 2012.

It is so ORDERED.

   

J udge’s Signature:

 

Acting individually

FEB 13.7 2012

Date:

RECEIVES IN
HURT BF APPEALS

ZBIZFEB [7 PH 2: 53

f1. KARIHNE HCCULLUUEr-
CLERK OF THE CGURT